White, Presiding Judge.
Appellant and two other parties were jointly indicted for the burning of the store-house of Eplin & Co. The record is quite voluminous, and we find in it nine bills of exception saved by defendant to the admission of testimony over his objection. Of these bills of exception we propose only to notice briefly those which we consider of any importance.
1. The State was'permitted to prove, over objection of defendant, that before the offense of arson for which defendant was on trial had been committed, defendant was under charge, for another distinct crime,—was a fugitive evading arrest,— and the steps which the officers of the law had taken to secure his arrest for said crime.
“It is not only a fundamental but it is laid down .as th.Q first rule governing the production of evidence, that the evidence offered must correspond with the allegations and be confined to the point in issue. This rule excludes all evidence of collateral facts or those which are *557incapable of affording any reasonable presumption or inference as to the principal fact or matter in dispute, and the reason is that such evidence tends to draw away the minds of the jurors from the point in issue, and to excite, prejudice and mislead them.” (Cesure v. The State, 1 Texas Ct. App., 19, citing 1 Greenlf. Evid., § 5051; Persons v. The State, 3 Texas Ct. App., 241; Green v. The State, 12 Texas Ct. App., 51; Williamson v. The State, 13 Texas Ct. App., 514.) It was error to admit the evidence.
[Opinion delivered March 10, 1886.]
2. In the absence of defendant at the time the statements were made, it was error to permit the witness Dansby to testify as to what he told Anderson about the clothing found in his house, and it was hearsay to permit Anderson to testify as to what Dansby told him on that occasion. (Gonzales v. The State, 16 Texas Ct. App., 152; Washington v. The State, 17 Texas Ct. App., 197; Anderson v. The State, 14 Texas Ct. App., 49; Segura v. The State, 16 Texas Ct. App., 221; Fuller v. The State, 19 Texas Ct. App., 380.)
3. It was error to admit in evidence against this defendant the four ex parte affidavits of Eplin, charging appellant, and the other parties jointly indicted with him, with the burning of the storehouse. These affidavits were ex parte; they were hearsay; they were not binding in any manner upon defendant, he having had nothing to do with their being made at the time when made. They were res inter alios acta, and inadmissible against defendant.
4. Lovelace, one of the parties who originally was jointly charged with defendant in the commission of the crime, had, in an effort made to arrest him for the offense, shot the officer, and the officer had killed him. Over objection of this defendant the State was permitted to introduce in evidence the torn and bloody warrant which the officer was attempting to execute upon Lovelace when the latter shot the former. Such evidence was most clearly inadmissible. It tended to prove nothing against this defendant, and it was strongly calculated to inflame and prejudice the minds of the jury against this defendant as being a confederate of Lovelace in the commission of a crime which resulted in such bloody consequences and so seriously endangered the life of a faithful and zealous officer.
Other errors assigned and complained of have not been discussed, because it is believed that such as are in any manner tenable are not likely to arise on another trial. For the errors pointed out the judgment is reversed and the cause remanded for another trial.
Reversed and remanded.